Roe, C. J. The claim here is for payment for medical services provided to patients under the Department of Public Aid’s medical assistance program. The claim was originally filed for $51,269.76 for services provided to 1,124 named patients. After investigation by the Department of Public Aid, the Claimant and Respondent have entered into a joint stipulation settling this claim for $10,000. This Court has agreed to settlements in claims such as this. In A & T Movers v. State of Illinois (1980), 33 Ill. Ct. Cl. 77, 78, this Court stated as follows: “This Court was created to adjudicate claims against the State of Illinois on the basis of its own determination of law and fact. As such, the Court has held that it is not bound by an agreement reached between the parties, but will review any such agreement to determine its propriety. This Court is also mindful of the complexities of proof in cases such as this. The time and expense involved in presenting evidence for or against a claim involving 147 separate transactions is substantial. Where the parties agree to compromise a claim, this Court should not and will not arbitrarily set aside such an agreement absent an indication of possible fraud or duress on the part of one of the parties. There is no such indication present here.” We find that everything we said with regard to a claim involving 147 transactions applies with even greater force to one involving 1,124 patients. Furthermore, we have found no indication of possible fraud or duress on the part of the parties. Wherefore, this Court awards to Claimant, Midwest Pediatric Associates, Ltd., the sum of $10,000 in full satisfaction of any and all claims for services rendered.